20-1191
     Singh v. Garland
                                                                               BIA
                                                                         Poczter, IJ
                                                                      A208 931 006
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 28th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   GURJASPREET SINGH,
14            Petitioner,
15
16                      v.                                  20-1191
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Dalbir Singh & Associates, New
24                                      York, NY.
25
26   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
27                                      Assistant Attorney General; Holly
28                                      M. Smith, Senior Litigation
 1                                  Counsel; Brett F. Kinney,
 2                                  Attorney, Office of Immigration
 3                                  Litigation, United States
 4                                  Department of Justice, Washington,
 5                                  DC.

 6          UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10          Petitioner Gurjaspreet Singh, a native and citizen of

11   India, seeks review of a March 13, 2020, decision of the BIA

12   affirming an April 16, 2018, decision of an Immigration Judge

13   (“IJ”) denying asylum, withholding of removal, and relief

14   under    the   Convention    Against   Torture   (“CAT”).   In   re

15   Gurjaspreet Singh, No. A208 931 006 (B.I.A. March 13, 2020),

16   aff’g No. A208 931 006 (Immig. Ct. N.Y. City Apr. 16, 2018).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history.

19          We have reviewed the IJ’s decision as modified by the

20   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

21   520, 522 (2d Cir. 2005).       The applicable standards of review

22   are well established.       See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

23   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing

24   adverse credibility determination for substantial evidence).
                                   2
 1         “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination       on     the   .    .       .    consistency      between     the

 4   applicant’s . . . written            and      oral   statements . . . ,         the

 5   internal consistency of each such statement, the consistency

 6   of       such       statements         with          other        evidence       of

 7   record . . . without         regard       to      whether    an   inconsistency,

 8   inaccuracy, or falsehood goes to the heart of the applicant’s

 9   claim,     or   any      other       relevant        factor.”         8      U.S.C.

10   § 1158(b)(1)(B)(iii).                “We          defer . . . to       an      IJ’s

11   credibility determination unless . . . it is plain that no

12   reasonable fact-finder could make such an adverse credibility

13   ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

14   2008); accord Hong Fei Gao, 891 F.3d at 76.                          Substantial

15   evidence supports the agency’s determination that Singh was

16   not credible as to his claim that he was twice attacked by

17   members of rival political parties on account of his support

18   for the Shiromani Akali Dal Amritsar Party.

19         The agency reasonably relied on several omissions from

20   Singh’s application and his inconsistent testimony regarding

21   the      severity     of     his       injuries.              See     8      U.S.C.


                                               3
 1   § 1158(b)(1)(B)(iii).       Singh      testified   that   he    received

 2   medical attention after both attacks and that his father

 3   accompanied him to a medical clinic both times; but he omitted

 4   these facts from the detailed written statement included in

 5   his   application.      While   the    omission    of   minor    medical

 6   treatment will not always support an adverse credibility

 7   determination, the IJ reasonably relied on these omissions

 8   because   Singh      volunteered    the    information     on     direct

 9   examination,   his    medical   treatment    was   substantial     (two

10   different shots, pills, and a lotion, and a two-hour visit

11   after the second attack), and when he attempted to explain

12   the omission, he provided inconsistent testimony about the

13   severity of his injuries.       Cf. Hong Fei Gao, 891 F.3d at 78–

14   82.   And those inconsistent explanations about the severity

15   of his injuries further undermined his claim and did not

16   explain the omissions.       See 8 U.S.C. § 1158(b)(1)(B)(iii);

17   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

18   petitioner must do more than offer a plausible explanation

19   for his inconsistent statements to secure relief; he must

20   demonstrate that a reasonable fact-finder would be compelled

21   to credit his testimony.” (quotation marks omitted)).               The


                                        4
 1   agency also reasonably relied on Singh’s omission from his

 2   application of his claim that his father accompanied him to

 3   the police station when he attempted to report the first

 4   attack, particularly as the application indicated that he

 5   went to the police station directly after the attack.           See 8

 6   U.S.C. § 1158(b)(1)(B)(iii).

 7         Second,   the   adverse   credibility    determination    finds

 8   further support in the lack of reliable corroboration.            “An

 9   applicant’s failure to corroborate his . . . testimony may

10   bear on credibility, because the absence of corroboration in

11   general makes an applicant unable to rehabilitate testimony

12   that has already been called into question.”             Biao Yang v.

13   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).               The agency

14   reasonably afforded Singh’s supporting letters minimal weight

15   because Singh provided inconsistent testimony about how he

16   obtained the letter from the party president and the letters

17   contained errors and omissions that called into question

18   their veracity.       See Y.C. v. Holder, 741 F.3d 324, 332 (2d

19   Cir. 2013) (“We generally defer to the agency’s evaluation of

20   the   weight    to    be   afforded   an   applicant’s    documentary

21   evidence”).


                                       5
 1       In    sum,   substantial   evidence   supports    the   agency’s

 2   adverse    credibility     determination.            See    8 U.S.C.

 3   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; Biao Yang,

 4   496 F.3d at 273.       This determination is dispositive of

 5   asylum, withholding of removal, and CAT relief because all

 6   three forms of relief are based on the same discredited

 7   factual predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–

 8   57 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                                  FOR THE COURT:
13                                  Catherine O’Hagan Wolfe,
14                                  Clerk of Court




                                      6